Petition for Writ of Habeas Corpus Dismissed and Memorandum Opinion
filed September 3, 2015.




                                     In The

                    Fourteenth Court of Appeals

                               NO. 14-15-00541-CV



             IN RE MATTHEW WALTER MAHONEY, Relator


                         ORIGINAL PROCEEDING
                        WRIT OF HABEAS CORPUS
                              247th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2006-45711

                        MEMORANDUM OPINION

      On June 23, 2015, relator Matthew Walter Mahoney filed a petition for writ
of habeas corpus in this court. See Tex. Gov’t Code Ann. § 22.221 (West 2004);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable John Schmude, presiding judge of the 247th District Court of Harris
County, to set aside the underlying contempt order. The trial court suspended
relator’s commitment and he is not confined.
      We are unable to consider relator’s petition for writ of habeas corpus
because our habeas jurisdiction extends solely to situations in which a relator’s
restraint of liberty arises from a violation of an order, judgment, or decree of a
court or judge in a civil case. See Tex. Gov’t Code § 22.221(d).

      Therefore, we dismiss relator’s petition for writ of habeas corpus for lack of
jurisdiction.

                                                  PER CURIAM

Panel consists of Chief Justice Frost and Justices Jamison and Busby.




                                         2